Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2, 5 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) is/are drawn to software per se.
Claim(s) 1 recites an information processing device comprising “a status display application” and “a bidirectional communication application.” It does not comprise hardware in the Spec. As such, the noted claim(s) is/are drawn to software per se. It is suggested that “a processing unit” or “a memory” is recited in the claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canon ("Displaying the Printer Status Window").

Canon discloses: 
1. An information processing device, comprising: 
a status display application configured to display a status of an image processing device; and (p 2: The Printer Status Window)

a bidirectional communication application configured to operate as a service application and be capable of performing bidirectional communication with the image processing device, (p 2-3: images where computer requests page size and copies to printer, and printer notifies an error to computer.)

wherein the status display application issues a request to obtain a status of the image processing device together with an identification information (Printer Properties) of the image processing device to the bidirectional communication application, and (p 2: Display the [Printer Properties] dialog box and display the [Configuration]/[Device Settings] sheet, and then select the [Show Icon in the Taskbar] check box. The icon for the Printer Status Window is displayed in the Windows taskbar. Click the icon, then click the printer name to run it.)

wherein the bidirectional communication application specifies a target image processing device (p 2: Canon LBP5300) from which to obtain the status based on the identification information of the image processing device, and transmits a request (p 2: OK button on second image) to obtain the status to the 

2. The information processing device according to claim 1, wherein communication between the status display application and the bidirectional communication application is performed by local communication. [examiner’s note: computer and printer are known to talk to each other using LAN cable.]

Claim(s) 3 is/are rejected as being the method implemented by the device of claim(s) 1, and is/are rejected on the same grounds.

Claim(s) 4 is/are rejected as being the medium implemented by the device of claim(s) 1, and is/are rejected on the same grounds.

Allowable Subject Matter
Claim(s) 5-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE LIN/             Primary Examiner, Art Unit 2113